Citation Nr: 1231464	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-44 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO, which inter alia, denied service connection for hypertension and dizziness.

The Veteran testified at a September 2009 hearing that was held at the RO before a Decision Review Officer (DRO) and at a June 2012 hearing that was held before the undersigned Veterans Law Judge.  Copies of transcripts from these proceedings are associated with the claims file.

The Board notes that the Veteran's appeal also initially included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), peptic ulcer disease with gastrointestinal bleeding, and sleep apnea.  Service connection for PTSD was granted by the RO in a March 2012 rating decision.  As reflected in the transcript of the Veteran's June 2012 Board hearing, the Veteran's appeal as to the issues of service connection for peptic ulcer disease with gastrointestinal bleeding and service connection for sleep apnea have been withdrawn by the Veteran.  For these reasons, these three issues are no longer on appeal before the Board. 


FINDINGS OF FACT

1.  Hypertension was not diagnosed in service or for several years thereafter, and there is no competent evidence suggesting that current hypertension is related to an event or injury in service.  

2.  The Veteran's dizziness and/or positional vertigo was first noted in 2009 and there is no competent and credible evidence suggesting such disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including his service treatment and service personnel records, post-service private treatment records, post-service VA treatment records, and hearing testimony. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With respect to both issues on appeal, the Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Hypertension

Through assertions raised in various statements and during his hearing testimony, the Veteran asserts that hypertension was initially diagnosed during his active 
duty service, at his separation examination.  According to the Veteran he has continuously experienced high blood pressure since that time.

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

The Veteran's service treatment records do not indicate any specific findings of hypertension during the Veteran's service, nor is there any indication that the Veteran was ever treated or diagnosed with hypertension during service.  In this regard, the Veteran expressly denied having any prior or current history of high or low blood pressure in his October 1968 Report of Medical History completed for purposes of separation from service.  The blood pressure reading taken during his October 1968 separation examination revealed blood pressure of 130/88.  In December 1968 he certified that there had been no change in his medical condition since his separation examination.  

Based upon its review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for hypertension.  In this regard, the Board notes that the post-service medical evidence, which pertain to evaluation and treatment received by the Veteran from 1973 through 2011, show an ongoing diagnosis of hypertension beginning in April 1973.  Contrary to the Veteran's assertions, however, there is no evidence showing that his hypertension began during service, or, that his hypertension is etiologically related in any way to his active duty service.

The earliest post-service medical evidence in the record is a November 1973 report of a physical examination that was performed in connection with the Veteran's application for a pilot's license from the Federal Aviation Administration (FAA).  This report indicates blood pressure readings of 152/100 without medication.  A re-reading of the Veteran's blood pressure taken nine days later while the Veteran was on medication showed a reading of 130/100.  It was noted at that time that the Veteran's last physical in April 1971 showed elevated blood pressure and that the Veteran was told to lose weight.  A December 1973 note from Dr. T.A.W. indicates that the Veteran was requesting a waiver concerning hypertension, that he maintains a blood pressure of 150/100 off medication, 130/100 on medication prior to weight loss.  The physician noted that the Veteran was now being followed by him for control of blood pressure and weight loss.  A January 1974 decision by the FAA noted that the Veteran was eligible for a third class medical certificate, but because of his history of high blood pressure, operation of an aircraft was prohibited at any time new symptoms or adverse changes occurred and any time a change in medication was required.  He was issued a medical certificate third class and student pilot certificate.

Upon review of the record, the Board finds that the preponderance of the competent and probative evidence is against the claim.  

As noted above, the Veteran was not diagnosed with hypertension during service.  Indeed, his blood pressure at the time of separation from service did not meet VA's definition of hypertension as contained in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (diastolic blood pressure that is predominantly 90 millimeters or greater or systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters).  Other than a birthmark, the clinical evaluation listed all body systems as normal.  The separation examiner did not list the Veteran's blood pressure as being abnormal in the Summary of Defects and Diagnoses section or in the Notes section on that examination.  There was no recommendation for repeat blood pressures to be taken, despite the fact that the Veteran remained in service for an additional 2 months.  The Veteran denied any change in medical status in December 1968.  In short, there is no indication on the examination that the Veteran's blood pressure reading was anything other than within normal limits.  Such finding is consistent with VA's definition of hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The first evidence of record diagnosing hypertension is the 1973 medical examination and statement from Dr. T.A.W. noting the Veteran has hypertension, and that he was placed on medication, which is nearly five years after the Veteran's separation from service in December 1968.  The Board acknowledges that the 1973 FAA examination referenced a 1971 examination showing elevated blood pressure.  However, such report does not suggest that hypertension was diagnosed at that time, only elevated blood pressure, and he was advised to lose weight.  Regardless, such is still 2 years after his discharge from service.  Thus, the evidence does not establish that the Veteran's hypertension manifest to a compensable degree within one year following discharge from service, and service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board notes the Veteran has stated that he was diagnosed with hypertension at his separation examination, and has alternatively stated that he was told at his separation examination that he had high blood pressure.  He further stated during his DRO hearing that the separation examiner told him his blood pressure was that of a 40 year old, but testified before the undersigned that it was at his FAA flight physical that he was told this. 

To the extent that the Veteran has asserted that he was diagnosed with hypertension during his separation examination, the Board notes that such assertion is simply not supported by the Veteran's separation examination.  Here, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion diagnosing hypertension or determining the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension requires medical testing and expertise to determine.  The Board finds the results of the separation physical examination to be overwhelmingly more probative than the Veteran's lay assertion that his blood pressure reading at discharge constitutes hypertension, such that service connection should be established for hypertension diagnosed in service.  

Moreover, the Veteran's recollection as to what the separation examination showed and when he was placed on medication is being rendered more than 40 years after the fact.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).  Indeed, the Veteran has reported that he was placed on medication in 1971 following an FAA physical.  However, he later acknowledged, after finding the 1973 examination report, that he had his dates wrong.  Thus, the Veteran's recollections are simply not reliable, and therefore, not credible. 

Ultimately, the most probative evidence indicates that the Veteran was not diagnosed with hypertension during service, but was diagnosed with hypertension and placed on medication in 1973.  To the extent that any current medical records indicate hypertension was first diagnosed in 1968, such statement was based on a history provided by the Veteran that is not supported by the service treatment records and is unreliable.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board is mindful that the Veteran has not been afforded a VA examination to explore the etiology for his hypertension.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there record shows blood pressure within normal limits per VA regulations, and hypertension was not diagnosed during service.  Additionally, there is no competent evidence suggesting his current hypertension is related to an event or injury during service.  Accordingly, a VA examination is not required.  Id.

As a final matter, the Veteran has alleged that his hypertension may be due to Agent Orange exposure.  Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); 
Type II diabetes mellitus, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C38 C.F.R. § 3.309(e).  As hypertension is not a condition listed as being related to herbicide exposure, service connection pursuant to those provisions is not warranted.  

As the preponderance of the evidence is against the claim, service connection for hypertension is denied. 


B.  Dizziness

In his claims submissions, various statements, and hearing testimony, the Veteran has claimed service connection for dizziness, which he believes is attributable to an in-service incident in which he fell from an armored troop transport and struck his head on the ground.  According to the Veteran, he was wearing a "steel pot" helmet at the time; however, the helmet became dislodged from his head as he was falling.  He recalled further that he experienced dizziness which lasted for approximately 30 minutes immediately after the occurrence.  Although he also recalled that a medic immediately attended to him, he stated that he was able to continue his mission without further medical treatment.  The Veteran stated the incident occurred while the transport was negotiating a turn at a speed of five to ten miles per hour.  He further stated that he was not under attack or engaged in combat with the enemy, but was riding a convoy to deliver equipment to a detachment at Black Virgin Mountain, Vietnam.  During his June 2012 Board hearing, the Veteran acknowledged that he did not receive any treatment for dizziness during his active duty service, but testified that he subsequently experienced intermittent dizziness through the remainder of his service.  He endorsed ongoing and current periods of dizziness.

Initially, the Board notes that the Veteran's DD Form 214 and service personnel records show that the Veteran served in Vietnam from June 1967 through June 1968.  An enlisted personnel record reflects that the Veteran was assigned the principal duties of a heavy truck driver.  

Notwithstanding the same, and even taking into consideration the Veteran's acknowledgment that he did not seek treatment for dizziness during service, the Board finds the preponderance of the competent and credible evidence is against the claim.

As conceded by the Veteran, his service treatment records reveal no treatment 
for a head injury or dizziness.  However, contrary to the Veteran's current contention that he experienced a head injury in service and experienced dizziness ever since, an October 1968 Report of Medical History completed by the Veteran contemporaneously with his separation examination shows that the Veteran expressly denied having any prior or current history of dizziness, fainting spells, or headaches.  The Veteran also expressly denied having a history of head injuries.  A clinical examination performed during the Veteran's separation examination did not reveal any abnormalities.

The Board also notes that the Veteran's post-service November 1973 FAA physical examination report reflects that the Veteran continued to expressly deny having frequent headaches, dizziness, or fainting spells at that time.

In November 1986, he presented to the hospital for black, tarry stools and noting complaints of feeling faint and dizzy.  He was diagnosed with a gastrointestinal bleed.  October 1994 treatment records from University of Iowa Hospital reflect that the Veteran reported that he was taking aspirin on a daily basis for headaches.  He presented to the hospital complaining of dizziness and weakness of one day's duration.  He was noted to be suffering from a gastrointestinal bleed.  There is no reference in these records to a prior fall, head injury or dizziness dating back to the Veteran's period of service.

Subsequent private and VA treatment records are generally silent for symptoms of dizziness until March 2009, at which time the Veteran sought VA treatment for reported dizziness.  At that time, the Veteran attributed his dizziness to the anti-depressant Trazodone.  Trazodone was apparently discontinued and the Veteran reported that his dizziness appeared to be subsiding.

In May 2009, the Veteran returned for further VA treatment, complaining of dizziness that began about 6 weeks previously when he began Trazodone but persisted despite his discontinuance of that medication.  At that time, the Veteran was given a provisional postural vertigo diagnosis.    

During a June 2009 VA neurology consultation, the Veteran reported for the first time that he had been experiencing headaches and dizziness since 1970.  The Veteran was unable to recall the exact circumstances of onset, but stated that he believed these symptoms began after his return from service in Vietnam.  He reported that his dizziness had been intermittent over the years.  Regarding his current symptoms, he stated that he described dizziness that occurred two or three times per week that was provoked by looking up and down or by rising from a lying position.  A May 2009 CT scan was reviewed, which was notable for a possible small, old lacune in the posterior limb of the left internal capsule and moderate calcifications around the left vertebral artery.  The Veteran was diagnosed with longstanding episodic positional vertigo and chronic headaches and referred for MRI testing to gain an understanding as to the cause of the Veteran's positional vertigo and headaches.

An MRI of the Veteran's brain was taken in September 2009.  This study was interpreted as showing no acute abnormality of the brain, no evidence of lesions in the internal auditory canal or the CP angle, and no enhancing lesions in the cerebellum.  The study was positive for a mucous retention cyst in the right maxillary sinus, however, there is no indication in the records that this finding is related in any way to the Veteran's reported dizziness.

In a September 2010 treatment report, the Veteran reported that his episodic vertigo started in the past few years, but stated that he had intermittent positional vertigo for 20 plus years.  He stated that his other episodes, which were quite brief, tended to appear with bending over or getting up from a certain position.  He stated he did have an episode in 1968 in which he was knocked off a vehicle by an explosion and was dizzy for approximately 30 minutes.  The assessment was episodic vertigo and possible endolymphatic hydrops.  

The Veteran returned for VA follow-up for his positional vertigo in September 2010 following an electronystagmographic study.  This study revealed abnormalities consistent with central vestibular pathology.  The examiner noted that this probably represents Meniere's disease.  

During his June 2012 Board hearing, the Veteran testified that he had recently been told by his VA treating physician that it was "possible" that his current dizziness was related to his in-service fall, but that the physician would not put it on the record.  The Veteran also testified that he was told he had an old skull fracture shown on radiographic testing.  It appears the Veteran is misinterpreting the findings of a lacunar infarction and arterial calcifications as being a healed skull fracture.  The Board notes however, that the CT scan and MRI do not diagnose an old skull fracture nor any brain injury.  Regardless, the Board finds the preponderance of the competent and credible evidence is against a finding of a head injury or dizziness during service. 

Initially, the Board notes that he originally claimed dizziness due to Agent Orange exposure.  It was not until after the denial of his claim, and several visits to treating providers noting the onset of dizziness corresponded with medication, that he first mentioned hitting his head in service in a fall.  Further, although he reported to treatment providers that he was blown off a truck from an explosion during service, the Veteran testified under oath that he fell off the truck when the truck turned suddenly, and specifically testified that the incident did not occur under combat conditions.  Moreover, the Board finds the Veteran's own recitation on the October 1968 Report of Medical History denying any prior or current history of headaches, dizziness, fainting spells, or head injuries to be highly probative evidence of his condition and history at that time.  Additionally, during his November 1973 FAA physical examination, he continued to deny having any prior history of the same.  In view of these inconsistencies, the Board finds that the Veteran's assertions of a head injury in service and dizziness during service, being rendered more than 40 years after discharge from service, are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

To the extent the Veteran believes his current dizziness is related to some incident in service, as a lay person he is not competent to opine as to matters requiring medical expertise, such as the etiology of dizziness.  See Jandreau, supra.  Accordingly, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his dizziness, such lay assertions do not constitute competent medical evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination to explore the etiology for his dizziness.  However, there is simply no credible evidence indicating the Veteran suffered a head injury in service or dizziness in service, or for many years thereafter.  Indeed, the first post service incidents of dizziness occurred during gastrointestinal bleeds, with no mention of any chronic dizziness or head trauma.  As there is no credible evidence of an incident or event in service, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

As a final matter, to the extent the Veteran contends that his dizziness is due to Agent Orange exposure, vestibular disorders and dizziness are not disabilities listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure.  Accordingly, service connection pursuant to those provisions is not warranted. 

As the preponderance of the evidence is against the Veteran's claim for service connection for dizziness, that claim must be denied.  

In reaching the above conclusions with respect to both claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for dizziness is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


